Citation Nr: 0409421	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  96-48 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION


The veteran served on active duty from March 1978 to May 
1995.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Montgomery, Alabama, which denied the veteran's 
claim of entitlement to service connection for a right 
shoulder disorder.  The veteran perfected a timely appeal to 
that decision.  The veteran appeared and offered testimony at 
a hearing before a hearing officer at the RO in December 
1999.  A transcript of that hearing is of record.  Following 
the receipt of additional medical records, a supplemental 
statement of the case (SSOC) was issued in May 2001.  

The case came before the Board in July 2002.  At that time, 
the Board determined that further development was still 
required to properly determine the existence and etiology of 
any right shoulder disorder.  The Board undertook additional 
development with regard to this issue pursuant to 38 C.F.R. 
§ 19.9(a)(2).  The veteran and his representative were 
notified of the additional development by letter of October 
30, 2002.  Additional development was again conducted in 
November 2002.  

However, On May 1, 2003, the United States Court of Appeals 
for the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir.) held that 38 C.F.R. § 19(a)(2) (2003) is inconsistent 
with 38 U.S.C. § 7104(a) because it denies appellants a 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration.  
Accordingly, in September 2003, the Board remanded the case 
to the RO for further development.  Following the requested 
development, an SSOC was issued in December 2003.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The probative, competent medical evidence of record 
establishes that the veteran's currently diagnosed right 
shoulder disorder is the result of inservice injury.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that his currently diagnosed right shoulder 
disorder was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's appeal in full, 
there is no need to discuss VA's compliance with the VCAA.  

II.  Factual Background.

The service medical records indicate that the veteran was 
seen in August 1994 with complaints of right shoulder pain.  
He reported breaking a collarbone one month ago while body 
surfing.  The impression was ligament strain and traumatic 
tendonitis.  A September 1994 treatment report reflects a 
diagnosis of right shoulder strain.  The veteran was seen in 
physical therapy in September 1994, at which time he reported 
injuring his right shoulder and neck several weeks ago while 
body surfing.  He complained of pain and numbness in the 
right shoulder and arm with abduction past 100 degrees.  No 
pertinent diagnosis was reported.  A physical therapy 
consultation report, dated in October 1994, reflect a 
diagnosis of right shoulder pain of unclear etiology.  A 
treatment report, dated in November 1994, reflect a diagnosis 
of bicipital tendonitis.  Another treatment report, dated in 
January 1995, also reported a diagnosis of right shoulder 
pain, unknown etiology.  

On the occasion of his initial VA examination in October 
1995, the veteran reported injuring his right shoulder and 
neck while body surfing in Hawaii during service.  He had AC 
separation and cervical sprain.  He complained of pain in his 
arm and neck.  On examination, the right shoulder had a 
forward flexion of 180 degrees, external rotation was 75 
degrees, internal rotation was 60 degrees, and abduction was 
165 degrees.  The pertinent diagnosis was AC separation of 
the right shoulder, major side.  

Received in March 1999 were VA outpatient treatment reports, 
dated from October 1995 to February 1997, reflecting 
treatment for several unrelated disabilities.  These records 
do not reflect any treatment of the right shoulder.  Also 
received in March 1999 were private treatment reports, dated 
from October 1997 to August 1998, showing treatment primarily 
for an eye disorder.  These records do not reflect any 
treatment of the right shoulder.  In a medical statement, 
dated in March 1999, Dr. Ray A. Fambrough indicated that the 
veteran was seen for complaints of pain in his neck with 
occasional radiation of pain into his right arm.  It was 
noted that he had a significant injury back in 1994 while 
body surfing during service; as a result, he sustained an 
injury to his neck and right shoulder and he had some 
temporary paralysis.  It was noted that he was still having 
some problems in his neck.  Examination of the shoulder was 
reported to be normal.  The impression was mild degenerative 
arthritis, and post-traumatic arthritis of the cervical 
spine.  

At his personal hearing in December 1999, the veteran again 
reported injuring his right shoulder while body surfing 
during service.  The veteran indicated that he had problems 
with weakness of grip, which was affecting his office job; he 
noted a burning sensation across the arm and neck while 
typing.  The veteran indicated that he was no longer able to 
throw a ball.  He stated that the shoulder pain affected his 
rotator cuff.  

The veteran was afforded a VA examination in October 2000, 
which consisted solely of an evaluation of the cervical 
spine.  The veteran denied any problems with his shoulder at 
the time of the examination.  Received in December 2000 were 
VA medical records, dated from March 1999 to November 2000, 
which show treatment for several unrelated disabilities.  
These records do not reflect any treatment of the right 
shoulder.  

On the occasion of a VA examination in November 2002, the 
veteran again reported injuring his right shoulder while body 
surfing at Hickam Air Force Base in Hawaii.  At that time, x-
ray showed a fracture of the neck of the humerus and a 
dislocated shoulder; he was given physical therapy on the 
shoulder, but it still bothers him.  The veteran complained 
of pain, weakness, stiffness, swelling, heat, redness and 
lack of endurance.  He denied instability, giving away, 
locking and fatigability.  The veteran indicated that he 
received cortisone injections occasionally; he had one as 
recently at one month ago and he was given Naproxen.  He was 
not using any type of brace.  He had no recurrent 
subluxation.  It was noted that the veteran was a consultant 
and did a lot of typing.  He was right handed.  On 
examination, motion stopped when pain began.  There was no 
objective evidence of painful motion, edema, effusion, 
instability, tenderness, redness, heat, or abnormal movement.  
There was some guarding of movement.  The right shoulder had 
a forward flexion of 174 degrees (normal is 180 degrees); 
external rotation was 84 degrees (normal is 90 degrees); and 
internal rotation was 85 degrees (normal is 90 degrees).  X-
rays of the shoulder were reported to be normal.  The 
pertinent diagnosis was post-traumatic arthralgia of the 
right shoulder with loss of function due to pain.  The 
examiner opined that there was a strong degree of probability 
that the shoulder disability is related to the surfing 
accident while the veteran was on active duty.  

Received in December 2002 were private treatment records, 
dated from March 1999 to November 2002, which show that the 
veteran received treatment for a cervical spine disorder and 
a right shoulder disorder.  During a clinical visit in 
November 2002, the veteran reported that the pain in his 
right shoulder wakes him up at night; he also reported 
problems with overhead activity.  The veteran indicated that 
he traveled a good deal, and he was having a lot of pain 
about two weeks ago, and his shoulder would hardly move.  At 
the time of the visit, he was having less pain, but it was 
still very bothersome.  On examination, the right shoulder 
had a forward flexion that was full, but abduction was only 
90 degrees and was very painful.  He had tenderness and pain 
over his anterior acromion, but no real pain over his AC 
joint.  His impingement maneuver was markedly positive.  
There was no weakness of external rotation power.  X-ray of 
the shoulder showed some spurring under his acromion and some 
sclerosis of the greater tuberosity.  


III.  Legal analysis.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

The United States Court of Appeals for Veterans Claims (Court 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

As noted above, per Hickson, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  

In this case, there is evidence of a current disability, in 
the form of medical records including the results of the VA 
examinations in October 1995 and most recently in November 
2002, as well as the report of a private x-ray study of 
November 2002, which satisfies element (1) of Hickson.  
Element (2), inservice incurrence of disease or injury, is 
satisfied by the service medical records which show that the 
veteran was seen on several occasions for complaints of right 
shoulder pain following a body surfing accident in August 
1994.  At that time, the veteran was diagnosed with traumatic 
tendonitis, and right shoulder strain.  

With respect to Hickson element (3), medical nexus, the Board 
notes that a VA examiner essentially concluded in November 
2002 that there was a strong probability that the veteran's 
currently diagnosed right shoulder disorder, post-traumatic 
arthralgia of the right shoulder with loss of function due to 
pain, is related to the surfing accident he had on active 
duty.  Thus, there is of record a medical nexus opinion in 
the veteran's favor.  There is no opinion to the contrary.  

In this regard, the Board notes that all three Hickson 
elements have thus been satisfied.  Consequently, the Board 
concludes that service connection for a right shoulder 
disorder warranted.  The benefit sought on appeal is 
accordingly granted.  


ORDER

Service connection for a right shoulder disorder is granted.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



